Title: From George Washington to Major General Nathanael Greene, 1 March 1779
From: Washington, George
To: Greene, Nathanael


Dear Sir
Head Quarters [Middlebrook] 1st March 1779.

I am favd with yours of this morning. I have no particular Business with Colo. Hooper, I would only wish him to leave or send me any draughts of the River or Country that may serve to inform me of the Situation. I have not yet determined upon the march of the troops from Easton, but should it be concluded you shall have timely notice, that you may give directions to Colo. Hooper to make preparations.
I think it will be highly necessary to have a number of Kegs prepared not only at Easton but at Albany; should more be made than are wanted for the expedition, they can be turned to account in the Commy line—As soon as you have made out a list of the Stores &ca at Esthertown I shall be glad of a sight of it. I am Dear Sir Your most obt Servt
Go: Washington

